Exhibit 10.1

THIRD AMENDMENT TO NET LEASE AGREEMENT

This Third Amendment to Net Lease Agreement (this “Amendment”) is executed as of
August 24, 2009, between FUND IX, FUND X, FUND XI AND REIT JOINT VENTURE, a
Georgia joint venture (“Landlord”), and AVAYA INC., a Delaware corporation
(“Tenant”), for the purpose of amending the Net Lease Agreement between
Landlord’s predecessor-in-interest with respect to the Lease (defined below) and
Tenant’s predecessor-in-interest with respect to the Lease dated May 30, 1997
(the “Original Lease”). The Original Lease, as amended or affected (as
applicable) by the Commencement Date Agreement, dated January 5, 1998, First
Amendment to Lease Agreement, dated March 30, 1998, the Assignment of Tenant’s
Interest in Lease, dated September 30, 2000, and the Second Amendment to Net
Lease Agreement dated December 17, 2007, is referred to herein as the “Lease”.
Capitalized terms used herein but not defined shall be given the meanings
assigned to them in the Lease.

RECITALS:

Pursuant to the terms of the Lease, Tenant is currently leasing Premises located
at 14400 Hertz Quail Springs Parkway, Oklahoma City, Oklahoma 73134 containing a
Building consisting of 57,186 rentable square feet of space and commonly known
as Quail Springs Office Park North. Tenant desires to extend the Term for a
period of sixty (60) months, and Landlord has agreed to such extension on the
terms and conditions contained herein.

AGREEMENTS:

For valuable consideration, whose receipt and sufficiency are acknowledged,
Landlord and Tenant agree as follows:

1.        Extension of Term. The Term is hereby extended for five (5) years
(i.e., 60 months) commencing on February 1, 2010, and expiring at 5:00 p.m.,
Oklahoma City, Oklahoma, time, on January 31, 2015 (the “Extended Term”). Tenant
shall have no further rights to extend or renew the Term.

2.        Fixed Rent. Beginning February 1, 2010, the monthly Fixed Rent shall
be the following amounts for the following periods of time:

 

Time Period   

Annual Fixed Rent Rate

Per Rentable Square Foot

  

Monthly Installments

of Fixed Rent

02/01/10 – 01/31/13

   $13.25 NNN    $63,142.88

02/01/13 – 01/31/15

   $13.50 NNN    $64,334.25

3.        Condition of Premises. Tenant hereby accepts the Premises in their
“AS-IS” condition. However, Landlord shall contribute up to $10.00 per rentable
square foot in the Premises toward the cost of performing leasehold improvements
in the Premises. Such leasehold improvements shall be performed in accordance
with the terms and conditions of the Work Letter Agreement attached as Exhibit A
to this Amendment (the “Work Letter”).

 

1



--------------------------------------------------------------------------------

4.        Option to Terminate. Tenant is hereby granted a one-time option to
terminate the Lease effective as of January 31, 2013 (the “Optional Termination
Date”). In order to exercise such option to terminate, (a) Tenant must give
written notice to Landlord of the exercise by Tenant of such option to terminate
at least nine (9) months in advance of the Optional Termination Date; (b) Tenant
must include with such notice payment to Landlord, in immediately available
funds, of an amount equal to the Termination Payment (as hereinafter defined),
which shall be in addition to and not in lieu of any Rent payable under the
Lease through the end of the Term as shortened by Tenant’s election of such
option to terminate; and (c) on the date of such purported exercise there must
be no default and no Event of Default by Tenant then existing. In the event
Tenant gives such notice with such payment at least nine (9) months in advance
of the Optional Termination Date, the Term of the Lease shall end on the
Optional Termination Date, unless sooner terminated. All Rent shall be accounted
for as of the Optional Termination Date. The “Termination Payment” is the sum of
the Construction Monthly Payments and Commission Monthly Payments, defined as
follows:

(i)        “Construction Monthly Payments” shall be the monthly payments
obtained by amortizing over sixty (60) equal monthly payments at an interest
rate of 9.5% per annum the Construction Allowance ($10.00 multiplied by the
rentable square feet in the Premises [regardless of the amounts actually paid
(or credited) by Landlord to Tenant with respect to the Premises].

(ii)        “Commission Monthly Payments” shall be the monthly payments obtained
by amortizing over sixty (60) equal monthly payments at an interest rate of
9.5% per annum the commissions paid or payable by Landlord to the brokers set
forth in Section 7 below with respect to the Premises and this Amendment.

5.        Confidentiality. Tenant acknowledges the terms and conditions of the
Lease (as amended hereby) are to remain confidential for Landlord’s benefit and
may not be disclosed by Tenant to anyone, by any manner or means, directly or
indirectly, without Landlord’s prior written consent; however, Tenant may
disclose the terms and conditions of the Lease if required by Law or court
order, and to its attorneys, accountants, employees and existing or prospective
financial partners provided same are advised by Tenant of the confidential
nature of such terms and conditions and agree to maintain the confidentiality
thereof (in each case, prior to disclosure). Tenant shall be liable for any
disclosures made in knowing violation of this Section by Tenant. The consent by
Landlord to any disclosures shall not be deemed to be a waiver on the part of
Landlord of any prohibition against any future disclosure.

6.        Notices; No Electronic Records. All notices and other communications
given pursuant to the Lease shall be in writing and shall be (a) mailed by first
class, United States mail, postage prepaid, certified, with return receipt
requested, and addressed to the parties hereto at the address listed below,
(b) hand delivered to the intended addressee, (c) sent by nationally recognized
overnight courier, or (d) sent by facsimile transmission followed by a
confirmatory letter. Notice sent by certified mail, postage prepaid, shall be
effective three business days after being deposited in the United States mail;
all other notices shall be effective upon delivery to the address of the
addressee (even if such addressee refuses delivery thereof). Landlord and Tenant
hereby agree not to conduct the transactions or communications contemplated by
the Lease, as amended hereby, by electronic means, except by facsimile
transmission as specifically set forth

 

2



--------------------------------------------------------------------------------

in this Section 6; nor shall the use of the phrase “in writing” or the word
“written” be construed to include electronic communications except by facsimile
transmissions as specifically set forth in this Section 6. The parties hereto
may change their addresses by giving notice thereof to the other in conformity
with this provision. The addresses for notice set forth below shall supersede
and replace any addresses for notice set forth in the Lease.

 

Landlord:

  

Fund IX, Fund X, Fund XI and REIT Joint Venture

  

c/o Wells Real Estate Funds

  

6200 The Corners Parkway

  

Norcross, Georgia 30092

  

Attention: South Region Asset Management

  

Telephone: 770.243.8418

  

Telecopy: 770.243.4684

Tenant:

  

Avaya Inc.

  

c/o Newmark Knight Frank

  

Global Management Services

  

125 Park Avenue, 12th Floor

  

New York, New York 10017

  

Attn: Lease Administration

And to:

  

Avaya, Inc.

  

211 Mt. Airy Road

  

Basking Ridge, New Jersey 07920

  

Attention: Real Estate Paralegal

  

Telephone No.: 908.953.6065

  

Telecopy No.: 908.953.8006

7.        Brokerage. Landlord and Tenant each warrant to the other that it has
not dealt with any broker or agent in connection with the negotiation or
execution of this Amendment other than CB Richard Ellis, Inc., as Landlord’s
broker, and Newmark Knight Frank, as Tenant’s broker, whose commission shall be
paid by Landlord pursuant to a separate written agreement. Tenant and Landlord
shall each indemnify the other against all costs, expenses, attorneys’ fees, and
other liability for commissions or other compensation claimed by any other
broker or agent claiming the same by, through, or under the indemnifying party.

8.        Prohibited Persons and Transactions. Tenant represents and warrants
that neither it nor any of its subsidiaries, and none of their respective
employees or officers, is, as of the date hereof’, a person or entity with whom
U.S. persons or entities are restricted from doing business-under-regulations-of
the Office of Foreign Assets Control (“OFAC”) of the Department of the Treasury
(including those named on OFAC’s Specially Designated and Blocked Persons List)
or under any statute, executive order (including the September 24, 2001,
Executive Order Blocking Property and Prohibiting Transactions with Persons Who
Commit, Threaten to Commit, or Support Terrorism), or other governmental action
having the force and effect of law.

9.        Ratification. Tenant hereby ratifies and confirms its obligations
under the Lease, and represents and warrants to Landlord that it has no defenses
thereto. Additionally, Tenant

 

3



--------------------------------------------------------------------------------

further confirms and ratifies that, to the best of its knowledge as of the date
hereof, (a) the Lease is and remains in good standing and in full force and
effect, (b) Tenant has no claims, counterclaims, set-offs or defenses against
Landlord arising out of the Lease or in any way relating thereto or arising out
of any other transaction between Landlord and Tenant, and (c) all tenant
finish-work allowances provided to Tenant under the Lease or otherwise, if any,
have been paid in full by Landlord to Tenant, and Landlord has no further
obligations with respect thereto.

10.        Binding Effect; Governing Law. Except as modified hereby, the Lease
shall remain in full effect and this Amendment shall be binding upon Landlord
and Tenant and their respective successors and assigns. If any inconsistency
exists or arises between the terms of the Lease and the terms of this Amendment,
the terms of this Amendment shall prevail. This Amendment shall be governed by
the laws of the State in which the Premises are located.

11.        Counterparts. This Amendment may be executed in multiple
counterparts, each of which shall constitute an original, but all of which shall
constitute one document.

[Signatures appear on following pages]

 

4



--------------------------------------------------------------------------------

Executed as of the date first written above.

 

LANDLORD:

FUND IX, FUND X, FUND XI AND

REIT JOINT VENTURE, a Georgia joint

venture

WELLS REAL ESTATE FUND IX, L.P.,

a Georgia limited partnership

By:

 

Wells Partners L.P., a Georgia limited

partnership, as general partner

 

By:

 

Wells Capital, Inc., a Georgia

corporation, its general partner

   

By:

 

/s/ Randall D. Fretz

     

Randall D. Fretz

     

Senior Vice President

WELLS REAL ESTATE FUND X, L.P.,

a Georgia limited partnership

By:

 

Wells Partners, L.P., a Georgia limited

partnership, as general partner

 

By:

 

Wells Capital, Inc., a Georgia

corporation, its general partner

   

By:

 

/s/ Randall D. Fretz

     

Randall D. Fretz

     

Senior Vice President

[Signatures continue on following page]

 

5



--------------------------------------------------------------------------------

WELLS REAL ESTATE FUND XI, L.P.,

a Georgia limited partnership

By:

 

Wells Partners L.P., a Georgia limited

 

partnership, as general partner

 

By:

 

Wells Capital, Inc., a Georgia

corporation, its general partner

   

By:

 

/s/ Randall D. Fretz

     

Randall D. Fretz

     

Senior Vice President

PIEDMONT OPERATING

PARTNERSHIP, L.P., a Delaware limited

partnership

By:

 

Piedmont Office Realty Trust, Inc., a

 

Maryland corporation, its sole General

 

Partner

By:

 

/s/ Joseph H. Pangburn

Name: Joseph H. Pangburn

Title: Senior Vice President

TENANT:

 

AVAYA INC., a Delaware corporation

By:

 

/s/ Courtney Mezinis

 

Courtney Mezinis

 

Director – Avaya Global Real Estate

 

6



--------------------------------------------------------------------------------

Exhibit A

Work Letter

THIS WORK LETTER AGREEMENT (“Work Letter”) is entered into as of the date of the
attached and foregoing Third Amendment to Net Lease Agreement between FUND IX,
FUND X, FUND XI AND REIT JOINT VENTURE (“Landlord”) and AVAYA INC. (“Tenant”)
for Premises located at 14400 Hertz Quail Springs Parkway, Oklahoma City,
Oklahoma 73134.

RECITALS

A.        Concurrently with the execution of this Work Letter, Landlord and
Tenant have entered into that certain Third Amendment to Net Lease Agreement
(the “Amendment”) amending the Lease (as defined in the Amendment). All terms
not defined herein have the same meaning as set forth in the Lease.

B.        In consideration of the mutual covenants hereinafter contained,
Landlord and Tenant agree as follows:

1.       Tenant Work. As used in this Work Letter, the term “Tenant Work” means
those items of tenant improvement construction shown on the Final Plans
(described in Paragraph 4(b) below).

2.       General Contractor/Construction Manager.

(a)       As used in this Work Letter, the term “Contractor” means the
contractor of Tenant’s choice approved in writing in advance by Landlord, which
company has responsibility for performing the Tenant Work.

(b)       In the event Tenant desires to change the Contractor, Tenant must
obtain Landlord’s prior written approval of the replacement Contractor. Tenant
may submit a list of proposed contractors to Landlord for Landlord’s approval or
disapproval of the proposed contractors. Landlord will not unreasonably withhold
Landlord’s approval of any contractor.

3.       Construction Representatives. Landlord appoints the following person(s)
as Landlord’s representative (“Landlord’s Representative”) to act for Landlord
in all matters covered by this Work Letter:

 

 

Steven T. Campbell

   

Wells Real Estate Funds

   

6200 The Corners Parkway

   

Norcross, Georgia 30092

 

Tenant appoints the following person(s) as Tenant’s representative (“Tenant
Representative”) to act for Tenant in all matters covered by this Work Letter.

 

Exhibit A-i



--------------------------------------------------------------------------------

 

Mary Ann Lowrance, RPA, FMA

 

Facilities Manager – Avaya Account

 

Newmark Knight Frank

 

1111 Freeport Parkway

 

Coppell, TX 75019

 

972-745-5004 Avaya Office and Cell phone (214) 585-3588

 

972-745-5814 Avaya Fax

mlowrance@nkfgms.com or lowrance@avaya.com

All communications with respect to the matters covered by this Work Letter are
to be made in writing to Landlord’s Representative or Tenant’s Representative,
as the case may be. Either party may change its representative under this Work
Letter at any time by written notice to the other party.

4.        Description of Tenant Work.

(a)       Preparation of Description. Within 10 days after the date of execution
of the Amendment, Tenant agrees to have prepared, at Tenant’s cost, a
description of the Tenant Work contemplated by Tenant, including, if appropriate
or otherwise required for permitting of the Tenant Work, preliminary space plans
for the Premises (“Preliminary Plans”). If Landlord reasonably disapproves any
aspect of the Preliminary Plans, Landlord will advise Tenant in writing of such
disapproval and the reasons therefor. Tenant will then submit to Landlord, for
Landlord’s reasonable approval, a revision of the Preliminary Plans
incorporating the revisions reasonably required by Landlord.

(b)       Preparation of Final Plans. Based on the approved Preliminary Plans,
Tenant will have prepared a final description of the Tenant Work, including, if
appropriate or otherwise required for permitting of the Tenant Work, complete
architectural plans, drawings and specifications and complete engineered
mechanical, structural and electrical working drawings for all of the Tenant
Work for the Premises (collectively the “Final Plans”). Tenant’s Final Plans
will include locations and complete dimensions, and be in sufficient form and
quality to obtain all necessary governmental permits and approvals (if any
permits and/or approvals are required). The Tenant Work, as shown on the Final
Plans, will: (i) be compatible in all material respects with the Base Building
Work and with the design, construction and equipment of the Base Building Work;
(ii) compatible with Building standards for the Building; and (iii) comply with
all Legal Requirements.

(c)       Submittal of Final Plans. Tenant’s Contractor will submit the Final
Plans to the appropriate governmental agencies for plan checking and the
issuance of a building permit, if required.

(d)       Work Cost Estimate. Prior to the commencement of construction of the
Tenant Work described in the Final Plans, Contractor will submit to Landlord and
Tenant a written estimate of the cost to complete the Tenant Work, which written
estimate will be based on the Final Plans taking into account any modifications
which may be required to reflect changes in the Finals Plans required by any
governmental entity having

 

Exhibit A-ii



--------------------------------------------------------------------------------

jurisdiction over the Premises (the “Work Cost Estimate”). Tenant will either
approve the Work Cost Estimate or disapprove specific items and submit to
Landlord and Contractor revisions to the Final Plans to reflect deletions of
and/or substitutions for such disapproved items. After submission and approval
of the Work Cost Estimate, Contractor will have the right to purchase materials
and to commence the construction of the items included in the Work Cost
Estimate. If the total costs reflected in the Work Cost Estimate exceed the
Construction Allowance described in Paragraph 5, Tenant agrees to pay such
excess directly to its Contractor.

5.        Payment for the Tenant Work.

(a)        Allowance. Landlord hereby grants to Tenant a construction allowance
of $10.00 per square foot of Rentable Floor Area of the Premises (the
“Construction Allowance”). The Construction Allowance shall be used only for:

(i)       Payment for the cost of preparing the Preliminary Plans and the Final
Plans, if any, including mechanical, electrical, plumbing and structural
drawings and of all other plans and drawings necessary to complete the Final
Plans, and the cost of architectural, engineering, design, demolition,
permitting, materials, labor, heating and air-conditioning, remodeling, and any
other costs associated with the Tenant Work.

(ii)       The payment of plan check, permit and license fees relating to
construction of the Tenant Work, if any.

(iii)       Construction of the Tenant Work, including, without limitation, the
following:

(A)       Installation within the Premises of all partitioning, doors, floor
coverings, ceilings, wall coverings and painting, millwork and similar items;

(B)       All electrical wiring, lighting fixtures, outlets and switches, and
other electrical work necessary for the Premises;

(C)       The furnishing and installation of all duct work, terminal boxes,
diffusers and accessories necessary for the heating, ventilation and air
conditioning systems within the Premises;

(D)       All fire life safety control systems such as fire walls, sprinklers,
hal6n, fire alarms, including piping, wiring and accessories, necessary for the
Premises;

(E)       All plumbing, fixtures, pipes and accessories necessary for the
Premises;

(F)       Testing and inspection costs; and

 

Exhibit A-iii



--------------------------------------------------------------------------------

(G)       Fees for the Contractor and Tenant’s costs of internal administration
of construction of the Tenant Work (not to exceed, in the aggregate,
$75,000.00).

(b)       Changes. Tenant shall be responsible for all costs of constructing the
Tenant Work in accordance with the Final Plans. If, after the Final Plans have
been prepared and the Work Cost Estimate has been established, Tenant requires
any changes or substitutions to the Final Plans, such changes to the Final Plans
will be subject to approval by Landlord and Tenant in the manner set forth in
Paragraph 4.

(c)       Payment of Construction Allowance. Landlord agrees to make
disbursements of the Construction Allowance in accordance with and subject to
the following procedures:

(i)       Disbursement Request. At such time as Tenant shall desire to obtain,
subject to the other requirements hereof, a disbursement of any portion of the
proceeds of the Construction Allowance, Tenant shall submit to Landlord a
written request for such disbursement along with all third-party invoices for
costs incurred by Tenant in constructing the Tenant Work in connection with such
request (a “Disbursement Request”).

(ii)       Evidence of Progress of Construction. Each Disbursement Request shall
be accompanied by evidence in form and content reasonably satisfactory to
Landlord (including, but not limited to, certificates and affidavits of Tenant,
Tenant’s architect, and Tenant’s Contractor or such other persons as Landlord
may require) showing:

(A)       the percentage of the Tenant Work completed at that time; the total
funds expended to date by Tenant in connection with the construction of the
Tenant Work (including the portions therefor for which Construction Allowance
proceeds have been previously disbursed); and the funds required to complete the
Tenant Work;

(B)       that all outstanding claims for labor, materials, furniture, fixtures
and equipment have been paid;

(C)       that there are no liens outstanding against the Premises, the
Building, the Property or the Land arising out of or in connection with the
Tenant Work;

(D)       that Tenant has complied with all of Tenant’s obligations, as of the
date thereof, under the Lease;

(E)       that all construction prior to the date of the Disbursement Request
has been done in accordance with the Final Plans;

(F)       that all funds previously disbursed by Landlord have been applied
directly to the costs of the Tenant Work; and

 

Exhibit A-iv



--------------------------------------------------------------------------------

(G)       that copies of all bills or statements for expenses for which the
disbursement is requested are attached to such Disbursement Request.

(iii)       Conditions Precedent to Each Disbursement. At no time and in no
event shall Landlord be obligated to disburse proceeds of the Construction
Allowance:

(A)       in excess of the amount recommended by Tenant’s architect; or

(B)       if any Event of Default under the Lease by Tenant shall have occurred
and not have been cured; or

(C)       if in the reasonable opinion of Landlord the estimated remaining costs
(both direct and indirect) of the Tenant Work in accordance with the Final Plans
exceed the remaining undisbursed portion of the Construction Allowance; or

(D)       for construction materials, fixtures or equipment, unless (i) stored
in the Premises and reasonably secured from damage and theft in a manner wholly
satisfactory to Landlord, and (ii) Tenant shall have certified to Landlord that
no such construction materials, fixtures and equipment are subject to any lien,
lease, or security agreement whatsoever; or

(E)       in excess of the remaining undisbursed Construction Allowance.

(iv)       Retainaqe. Each disbursement of proceeds of the Construction
Allowance, except for the final disbursement, shall not exceed ninety percent
(90%) of the cost of the Tenant Work completed and in place through the date of
such disbursement. The remaining amount shall be disbursed only when all of the
following shall have occurred: (i) Tenant shall have completed the Tenant Work,
and (ii) Tenant shall have delivered to Landlord all of the Work Completion
Documents; provided, however, after the work of any subcontractor is complete
and appropriate lien waivers from such subcontractor have been obtained,
Landlord may, at its option, reduce the retainage attributable to such
subcontractor to the amount which is retained by Tenant with respect to such
subcontractor, and further provided that if Tenant elects to disburse retainage
to its contractor(s), Landlord may, at its option, reduce the retainage
attributable to such contractor(s) to the amount which is retained by Tenant
with respect to such contractor(s).

(v)       Notice, Frequency and Place of Disbursements. At the option of
Landlord, (i) each Disbursement Request shall be submitted to Landlord at least
ten (10) business days prior to the date of the requested advance,
(ii) disbursements shall be made no more frequently than once a month, and

 

Exhibit A-v



--------------------------------------------------------------------------------

(iii) all disbursements shall be made at the principal office of Landlord or at
such other place as Landlord may designate.

The following items are collectively referred to as the “Work Completion
Documents”:

1.       Evidence satisfactory to Landlord that all of the Tenant Work have been
completed and paid for in full, that any and all liens therefor that have been
or might be filed have been discharged of record (by payment, bond, order of a
court of competent jurisdiction or otherwise) or waived, and that no security
interests relating thereto are outstanding.

2.       All certifications and approvals with respect to the Tenant Work that
may be required from any governmental authority and any board of fire
underwriters or similar body for the use and occupancy of the Premises, if any.

3.       An affidavit or affidavits from Tenant’s architect or any other person
or persons suitable to Landlord certifying that all work performed in the
Premises is in accordance with the Final Plans, the criteria contained in the
Lease and all Legal Requirements, if requested by Landlord.

(d)       Unused Construction Allowance Amounts. In the event that upon final
completion of the Tenant Work, there remains any unused Construction Allowance,
then the unused Construction Allowance shall be credited dollar for dollar
against Fixed Rent payments as they come due (but Monthly Installments of Fixed
Rent shall never be less than $0.00) for up to three (3) months, by giving
Landlord written notice of such election and the total amount to be credited.

6.       Construction of Tenant Work. Following Tenant’s approval of the Work
Cost Estimate, Contractor will commence and diligently proceed with the
construction of the Tenant Work. Promptly upon the commencement of the Tenant
Work, Contractor will furnish Landlord and Tenant with a construction schedule
letter setting forth the projected completion dates therefor and showing the
deadlines for any actions required to be taken by Landlord or Tenant during such
construction.

7.       Approvals. Whenever any party under this Work Letter must reasonably
grant its approval such party shall also not unreasonably delay or condition its
approval. Any approval shall be deemed granted unless such party responds within
seven (7) days after its receipt of the items for which approval is sought. Any
approval or consent by Landlord of any of Tenant’s plans, specifications, shall
be deemed to be strictly limited to an acknowledgment of approval or consent by
Landlord thereto and such approval or consent shall not constitute an assumption
by Landlord of any responsibility for the accuracy, sufficiency or feasibility
of any plans, specifications or other such items and shall not imply any
representation, acknowledgment or warranty by Landlord that the design is safe,
feasible or structurally sound or will comply with any legal or governmental
requirements. Landlord’s approval or consent shall not be deemed to have been
withheld unreasonably if it was withheld for any of the following reason
(i) non-compliance of the Final Plans with governmental requirements, (ii) the
Final Plans will materially, adversely affect the structure or systems of the
Building or the first class nature of the

 

Exhibit A-vi



--------------------------------------------------------------------------------

Property, or (iii) Landlord’s reasonable objections to the appearance of the
improvements which will be visible from the exterior of the Building.

 

Exhibit A-vii



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned Landlord and Tenant have caused this Work
Letter to be duly executed by their duly authorized representatives as of the
date of the Amendment.

 

TENANT:

AVAYA INC., a Delaware corporation

By:

 

/s/ Courtney Mezinis

 

Courtney Mezinis

 

Director – Avaya Global Real Estate

LANDLORD:

FUND IX, FUND X, FUND XI AND

REIT JOINT VENTURE, a Georgia joint

venture

WELLS REAL ESTATE FUND IX, L.P.,

a Georgia limited partnership

By:

 

Wells Partners L.P., a Georgia limited

 

partnership, as general partner

 

By:

 

Wells Capital, Inc., a Georgia

corporation, its general partner

   

By:

 

/s/ Randall D. Fretz

     

Randall D. Fretz

     

Senior Vice President

[Signatures continue on following page]

 

Exhibit A-viii



--------------------------------------------------------------------------------

WELLS REAL ESTATE FUND X, L.P.,

a Georgia limited partnership

By:

 

Wells Partners, Ltd., a Georgia limited

 

partnership, as general partner

 

By:

 

Wells Capital, Inc., a Georgia

corporation, its general partner

   

By:

 

/s/ Randall D. Fretz

     

Randall D. Fretz

     

Senior Vice President

WELLS REAL ESTATE FUND XI, L.P.,

a Georgia limited partnership

By:

 

Wells Partners L.P., a Georgia limited

 

partnership, as general partner

 

By:

 

Wells Capital, Inc., a Georgia

corporation, its general partner

   

By:

 

/s/ Randall D. Fretz

     

Randall D. Fretz

     

Senior Vice President

PIEDMONT OPERATING

PARTNERSHIP, L.P., a Delaware limited

partnership

By:

 

Piedmont Office Realty Trust, Inc.

 

A Maryland corporations, its sole

 

general partner

   

By:

 

/s/ Joseph H. Pangburn

     

Name: Joseph H. Pangburn

     

Title: Senior Vice President

 

Exhibit A-ix